Citation Nr: 1038288	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  10-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to October 
1945.  His awards and decorations include bronze battle 
participation stars awarded during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2010 rating decision of the Wichita, Kansas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran and his authorized representative 
appeared at a hearing held before the below-signed Acting 
Veterans Law Judge in Wichita, Kansas.  A transcript of that 
hearing has been associated with the claims file.  

As part of its present decision, the Board has reviewed the 
record in depth, including with regard to determining whether the 
Veteran was afforded his due process rights in the development of 
evidence through testimony.  At the hearing, the Veteran was 
afforded an extensive opportunity to present testimony, evidence, 
and argument.  The transcript reveals that appropriate colloquies 
were conducted between the Veteran and the undersigned, in 
accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and 
Constantino v. West, 12 Vet. App. 517 (1999) (relative to the 
duty of hearing officers to suggest the submission of favorable 
evidence).  

The hearing transcript also reflects that the undersigned 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. § 
3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, --- Vet. App. ----, 2010 WL 2633151 (2010).  Here, the 
transcript of the hearing reflects that the undersigned 
identified the material issue and asked the Veteran about the 
existence of any outstanding pertinent evidence.  As such, the 
Board finds that the hearing officer's duties in 38 C.F.R.§ 
3.103(c)(2) were met and that the Veteran was not prejudiced by 
the hearing that was provided.  See Bryant, 2010 WL 2633151 at 8 
(citing to 38 U.S.C. § 7261(b)(2)); Shinseki v. Sanders, 129 S. 
Ct. 1696, 1704 (2009)).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served as an airplane mechanic with supervisory 
duties during service; he was repeatedly exposed to loud noises.

2.  The Veteran has a current diagnosis of bilateral 
sensorineural hearing loss.

3.  The Veteran is competent to report the circumstances of his 
service and his past symptoms; his testimony is credible.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 significantly changed the law prior to the pendency 
of this claim.  VA has issued final regulations to implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and they redefine the 
obligations of VA with respect to the duty to assist the veteran 
with his claim. 

In the instant case, the Board has rendered a decision in favor 
of the Veteran, finding that service connection for bilateral 
hearing loss is warranted, and therefore, a further discussion of 
the VCAA duties is unnecessary at this time.  

Service Connection

The Veteran seeks service connection for bilateral hearing loss.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).
  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2009).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one (1) year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Service connection may also be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Hickson v. West, 12  Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997).  Continuity of symptomatology may be established if a 
claimant can show (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Veteran claims that he has bilateral hearing loss due to 
service.  Specifically, he asserts that he was exposed to loud 
engine noises on an almost daily basis.  He testified that he 
would stand nearby when, more than a dozen times during an 
average day, radio and fuel engines were started.  He reported 
that he was not issued any hearing protection and did not recall 
receiving any in-service audiological tests.

Service treatment records show that the Veteran's hearing was 
tested, using "whisper voice," at both his time of enlistment 
to, and separation from, service; the results were normal.  
However, the Board observes that hearing impairment currently is 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold levels, which, in 
turn, are measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Audiometric 
testing is more precise than a whisper voice test.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992).

Post-service treatment records are silent for any treatment or 
complaint of hearing loss until October 2009, when the Veteran 
reported, during an evaluation of hypertension, that his hearing 
had been getting progressively worse.  He was referred for an 
audiology consultation.

He was seen by a VA audiologist in December 2009.  The 
consultation report reflects that the Veteran reported exposure 
to significant noises while in service and stated that his 
hearing had gradually worsened over the past two (2) to three (3) 
decades.  He also reported a prior ear infection, requiring 
treatment with pressure equalizing tubes, due to use of a CPAP 
machine.  In addition to his in-service exposure to loud noises, 
the Veteran reported a history of recreational hunting with 
intermittent use of hearing protection.  His speech reception 
thresholds were 30 decibels in the right ear and 45 decibels in 
the left ear; speech recognition scores, using the Maryland CNC 
test, were 88 percent in the right ear and 84 percent in the left 
ear.  The audiologist diagnosed bilateral sensorineural hearing 
loss, with a conductive component in the right ear.

"Conductive hearing loss is caused by problems in the external 
or middle ear, which often include ear infections or obstructions 
such as earwax.  The Merck Manual § 8 at 781-83 (18th ed.2006) 
(hereinafter "Merck Manual").  Unlike conductive hearing loss, 
which results from a problem in the middle or outer ear, 
sensorineural hearing loss results from lesions of the inner ear 
or auditory nerve.  Merck Manual at 781.  In addition, whereas 
conductive hearing loss is often caused by ear infections or 
obstructions, sensorineural hearing loss is often caused by 
acoustic trauma or repeated exposure to loud noise.  Id. at 782-
83."  Boggs v. Peake, No. 2007-7137, slip op. at 2 and 3 
(Fed.Cir. Mar. 26, 2008).  

The Veteran was afforded a VA examination in January 2010.  The 
examination report reflects that the claims file was reviewed by 
the examiner who noted the circumstances of the Veteran's service 
and his reports of noise exposure.  The report also reflects that 
the Veteran informed the examiner of his recreational hunting and 
that he worked as an automobile car salesman for approximately 30 
years after separating from service.  Upon testing, his speech 
recognition scores, using the Maryland CNC test, were measured at 
84 percent in the right ear, but were not obtained for the left 
ear.  His hearing was measured as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
75
LEFT
15
20
25
55
75
 
He was diagnosed with a mild to severe (increasing with decibel 
level) sensorineural hearing loss in both ears.  The examiner 
noted that tympanometry of the Veteran's ears was consistent with 
his report of a prior ear infection requiring pressure equalizing 
tubes.  Although observing that the Veteran was given "whisper 
voice" hearing tests upon entrance to, and exit from, service, 
the examiner observed that these tests did not constitute 
"formal" hearing tests.  On the basis that the lack of formal 
hearing testing rendered it impossible to know whether he had 
hearing loss at the time of separation, the examiner opined that 
it was not likely that current hearing loss was the result of in-
service noise exposure and stated that current hearing loss was 
more likely attributable to presbycussis, age-related hearing 
loss.

In February 2010, the Veteran was fitted with bilateral hearing 
aids as treatment for sensorineural hearing loss.

He testified before the below-signed Acting Veterans Law Judge in 
August 2010.  At that time, he reported his in-service noise 
exposure and stated that he began to experience some decrease in 
his hearing immediately after service, but did not seek 
treatment.  The Veteran explained that he did not want to wear 
hearing aids at a younger age and, as his hearing loss 
progressed, resorted to requesting that statements be repeated 
and attempting to read lips.  He stated that he did not seek 
treatment until he became unable to understand his family 
members.

The below-signed Acting Veteran's Law Judge found the Veteran's 
testimony credible, (presiding officials are owed deference as to 
determinations of witness credibility, see Jackson v. Veterans 
Administration, 768 F.2d 1325, 1331 (1985) and Pensaquitos 
Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 
1078 (1977)), and the Board notes that laypersons such as the 
Veteran can attest to their in-service experiences and subsequent 
symptomatology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); 
also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).

Although the 2010 VA examiner provided an opinion against the 
Veteran's claim, the Board notes that it may choose not to favor 
the opinion of a competent medical professional so long as 
providing an adequate statement of reasons and bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the 2010 VA 
examiner explained her opinion by observing that there was no 
medical evidence of a diagnosed hearing loss while the Veteran 
was in service.  Although that opinion accurately reflects the 
silence in the medical record at that time, the Veteran's lay 
testimony, which the Board deems to be credible, concerning 
continuity of symptoms during and after service is competent 
evidence in support of the claim, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Stated another way, lack of 
contemporaneous medical evidence does not constitute an absolute 
bar to the Veteran's ability to prove his claim of entitlement to 
disability benefits.  Id. at 1337.

The Board also observes that the type of hearing loss with which 
the Veteran has been diagnosed is consistent with loss resulting 
from acoustic trauma.  Boggs, supra.  Further, he has not 
reported any additional source of significant, sustained noise 
exposure.  In light of the Veteran's testimony reflecting 
considerable in-service noise exposure, service records 
reflecting duty consistent with that testimony, his credible 
statements to health care providers and the undersigned about 
continuity of symptomatology, the largely subjective nature of 
the audiological testing that was performed in service, and the 
specific type of hearing loss with which the Veteran has been 
diagnosed, the Board finds the examiner's conclusion 
unpersuasive.  Viewed in its totality, the evidence, at a 
minimum, gives rise to a reasonable doubt on the question of 
service connection.  38 C.F.R. § 3.102 (2009).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's current hearing loss and any 
incident of service, and the record reflects competent, credible 
evidence of such a nexus, the Board finds the evidence is in 
approximate balance as to service connection.  The mandate to 
accord the benefit of the doubt is triggered when the evidence 
has reached such a stage of balance.  Because a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


